UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6493


HARRIS EMANUEL FORD,

                  Petitioner - Appellant,

             v.

MARVIN L. POLK,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
Chief District Judge. (5:07-hc-02070-FL)


Submitted:    January 28, 2009              Decided:   February 19, 2009


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Harris Emanuel Ford, Appellant Pro Se.   Mary Carla Hollis,
Assistant  Attorney General,  Raleigh, North  Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Harris       Emanuel     Ford    seeks       to    appeal      the   district

court’s    order    denying    relief       on   his     28    U.S.C.      § 2254    (2000)

petition.     The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                            See 28 U.S.C.

§ 2253(c)(1) (2000).           A certificate of appealability will not

issue     absent    “a    substantial        showing          of    the    denial    of     a

constitutional       right.”         28    U.S.C.       § 2253(c)(2)         (2000).        A

prisoner     satisfies        this        standard       by        demonstrating         that

reasonable    jurists       would     find       that    any        assessment      of     the

constitutional      claims     by    the    district      court       is   debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                 See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                  We

have independently reviewed the record and conclude that Ford

has not made the requisite showing.                       Accordingly, we deny a

certificate    of     appealability         and      dismiss        the    appeal.          We

dispense     with    oral     argument       because          the    facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                 DISMISSED



                                            2